1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                    ***
      UNITED STATES OF AMERICA,
6
                           Plaintiff,
7                                                       2:19-cr-00171-JCM-VCF
      vs.                                               ORDER
8     DEQUANE MOORE,
9                          Defendant.

10

11          Before the court is Defendant’s Motion to Suppress (ECF NO. 29).
12          Accordingly,
13          IT IS HEREBY ORDERED that an evidentiary hearing on the Defendant’s Motion to Suppress
14   (ECF NO. 29) is scheduled for 1:00 PM, January 15, 2020, in Courtroom 3D.
15          The U.S. Marshal is directed to transport Dequane Moore to and from the hearing.
16

17          DATED this 18th day of December, 2019.
                                                               _________________________
18
                                                               CAM FERENBACH
19
                                                               UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
